MEMORANDUM **
California state prisoner William Ray Talbert appeals pro se from the district court’s judgment dismissing as untimely his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction for petty theft and robbery. We have jurisdiction under 28 U.S.C. § 2253, and we affirm the district court.
The district court properly found that Talbert was not entitled to statutory interval tolling under 28 U.S.C. § 2244(d)(1) of the Antiterrorism and Effective Death Penalty Act of 1996. Talbert’s three-year, three-month interval between the filing of his habeas petition in the California Court of Appeal and his subsequent habeas petition in the California Supreme Court constituted unreasonable delay. See Evans v. Chavis, 546 U.S. 189, 126 S.Ct. 846, 854, 163 L.Ed.2d 684 (2006) (“Six months is far longer than the ‘short periods of time,’ 30 to 60 days, that most States provide for filing an appeal to the state supreme court.”). Thus, we affirm the district court’s determination of untimeliness.
To the extent that Talbert’s brief raises additional uncertified issues, we construe his contentions as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-l(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.